Per Curiam.
We affirm the revocation of the appellant’s probation as supported by competent evidence showing his willful and substantial violations. We also agree with the State’s concession of error, and remand for entry of a written order specifying each condition of probation the appellant violated. See Oertel v. State, 82 So.3d 152, 157 (Fla. 4th DCA 2012); Robinson v. State, 74 So.3d 570, 572 (Fla. 4th DCA 2011) (“Even though the record is clear, a formal, written order specifying each condition of probation violated must be entered in this case.”); King v. State, 46 So.3d 1171, 1172 (Fla. 4th DCA 2010).

Revocation affirmed, but remanded for entry of revocation order consistent with this opinion.

Levine, Klingensmith and Kuntz, JJ., concur.